Title: To James Madison from William Duane, 1 February 1809
From: Duane, William
To: Madison, James



Sir,
Phia. Feb. 1. 1809

The enclosed letter and draft will explain each other.  In an effort to make an entire settlement of all my personal affairs, I have addressed, Mr. Adams of Orange Ct. House.  The draft of Mr. Gooch not being indorsed by Mr. Adams is my reason for troubling you with the letter along with the draft.
I wish to Send a small packet and Some information to Mr. Lyman our consul at London, and am desirous it Should go Safely.  May I take the liberty of Sending it forward to go along with dispatches for England?  I am Sir, with great respect Your obed. Sert.

Wm. Duane


The town meeting was very triumphant.  But I am sorry to Say that the private animosities of individuals greatly damp the best efforts of the friends of the  Government, tho’ we endeavor to conceal it from our adversaries, who do not so clearly discover as we feel the Effects

